Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/08/2019 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Response to Arguments
Applicant’s arguments filed 3/24/2021 regarding claims rejection under 35 U.S.C. 103 with respect to claim(s) 1- 6, 9 and 15 have been fully considered and are persuasive. Thus, the 103 claims rejection in claims 1- 6, 9 and 15 have been withdrawn.

Applicant’s arguments filed 3/24/2021 regarding claims rejection under 35 U.S.C. 101 with respect to claim(s) 1-15 have been fully considered but they are not persuasive. 

These can be seen on pages 2-3 of the remarks filed. The Applicant cited Example 38 of the 2019 Revised Patent Subject Matter Eligibility Guidance ("2019 PEG") relating to simulating an analog audio mixer. The claim in Example 38 does not explicitly recites mathematical relation unlike the current claims. 
The Examiner respectfully submits that the claims explicitly recite a mathematical concept and are not analogous to those of Example 38. The claim limitation of “equally dividing the pre-defined interval in N sub- intervals, whereby all of the N sub-intervals together cover the pre-defined interval and whereby there is no overlap of any one of the N sub-intervals with any other of the N sub- intervals” does claim a mathematical step, which is the step of “dividing the pre-defined interval in N sub- intervals”. It can be seen in the specification of the claimed invention states that “As all sub-intervals of selected points already have low discrepancy properties, the sub-interval that happened to be assigned to a failing computation unit may be further divided into sub-sub-intervals. Based on the original low discrepancy sequencing, the data objects belonging to points that were assigned to the failing computation unit may be uniquely re-assigned to selected ones of the computing units that have not failed, whereby all of the remaining computing units receive a share of these data objects” [0043]. 
As discussed in the Specification, “divided into” has a mathematical relationship as the word “dividing” is a mathematical function. The instant claim explicitly states “arranging the points in a low discrepancy sequence within a pre-defined interval” and “assigning exclusively one of the N computing units to 
	The applicant also argues that “the "arranging" and "assigning" steps, along with the "equally dividing" step below do not recite a mental process "because the steps, as claimed, are not practically performed in the human mind”, (page 3). The feature “equally dividing” is a mental process that also may use a computer to perform this function which is appropriate for a mental step according to the 2019 PEG. The applicant is merely claiming that concept performed on a generic computer, and thus, the steps recite a mental process.
	The applicant also argues that “Applicant disagrees with the Examiner's conclusion that "the claim elements do not reflect an improvement to other technology or technical field, and therefore, do not integrate the judicial exception into a practical application", (page 3). 
The examiner respectfully disagrees. The claims do not contain additional elements that are indicative of integration into a practical application and improvement of technology.  For example, no improvement to computer technology exists as the computing unit is a generic computer. Improvements in geological imagery relate to improvements to the abstract idea itself.
Hence, the Examiner submits that the rejection of Claim 1 is proper.
.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative Claim 1 recites:
A method of processing a geospatial dataset, comprising steps of: providing a geospatial dataset comprising a plurality of data objects distributed in a multi-dimensional grid of points; arranging the points in a low-discrepancy sequence within in a pre-defined interval, wherein each of the points receives one unique output value of a quasi-random generator within in said pre-defined interval (the step of “arranging the points in a low-discrepancy sequence within in a pre-defined interval” is merely a mathematical concept/process, therefore, it is considered to be an abstract idea); providing a distributed computer system having N computing units available for use,  (the step of “whereby all of the N sub-intervals together cover the pre-defined interval and there is no overlap of any one of the N sub-intervals with any other of the N sub- intervals” is merely a mental processes, therefore, it is considered to be an abstract idea); assigning exclusively one of the N computing units to exclusively one of the N sub-intervals and, for all n within 1 ≤ n ≤ N, assigning the data objects of all points that have received the output value that lies within an nth sub- interval of the N sub-intervals to an nth  computing unit of said N computing units (the step of “assigning exclusively one of the N computing units to exclusively one of the N sub-intervals” is merely a mathematical concept, therefore, it is considered to be an abstract idea); subjecting a subset of the data objects that have been distributed over the N computing units to processing operations by computer readable instructions on each of the N computing units.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (process).

Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The above claim comprise the following additional elements:
•    In Claim 1: providing a geospatial dataset comprising a plurality of data objects distributed in a multi-dimensional grid of points; providing a distributed computer system, and N computing units; and subjecting a subset of the data objects that have been distributed over the N computing units to processing operations by computer readable instructions on each of the N computing units.

This element is needed to execute the abstract idea as recited in the additional element/step of “subjecting a subset of the data objects that have been distributed over the N computing units to processing operations by computer readable instructions on each of the N computing units” which only adds only insignificant-extra solution activity to the judicial exception. In Claim 1, the preamble “A method of processing a geospatial dataset” is not qualified for a meaningful limitation because it is only generally links the use of the judicial exception to a particular technological environment or field of use.  
In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
However, the above claims, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they are generically 
The claims, therefore, are not patent eligible.
With regards to the dependent claims, Claims 2-15 provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims (Step 2A, Prong One), recite no additional elements reflecting a practical application (Step 2A, Prong Two), and fail a “significantly more” test under the step 2B for the same reasons as discussed with regards to the independent claim.
The dependent claims are, therefore, also ineligible.

Conclusion

Claims 1-15 do not have prior arts rejections but they are rejected under 35 U.S.C. 101.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAL C MANG whose telephone number is (571)272-0370.  The examiner can normally be reached on Monday to Friday- 8:00-12:00, 1:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen D Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 






/LAL C MANG/Examiner, Art Unit 2863                                                                                                                                                                                                        
/TARUN SINHA/Primary Examiner, Art Unit 2863